                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA

JOSE DIAZ                            CASE NO.
                                     8:18−cv−02262−DSF−SHK
             Plaintiff(s),
     v.                               Order to Show Cause re
OLD DOMINION FREIGHT LINE,            Dismissal for Lack of
INC., et al.                          Prosecution

            Defendant(s).




    Generally, defendants must answer the complaint within 21 days after
  service or 60 days if the defendant is the United States. Fed. R. Civ. P.
  12(a)(1).
     In this case, OLD DOMINION FREIGHT LINE, INC. failed to plead or
  otherwise defend within the relevant time. The Court orders plaintiff to show
  cause in writing on or before November 14, 2019 why the claims against the
  non-appearing defendant(s) should not be dismissed for lack of prosecution.
   Failure to respond to this Order may result in sanctions, including dismissal
  for failure to prosecute.

    IT IS SO ORDERED.

Date: October 30, 2019                    /s/ Dale S. Fischer
                                         Dale S. Fischer
                                         United States District Judge
